Citation Nr: 1022781	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia, bipolar disorder, and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.

In an October 2008 Form 9 substantive appeal, the Veteran 
indicated that he wanted a hearing before the Travel Board at 
the RO.  However, in a November 2008 statement, the Veteran 
cancelled his hearing request.  The Board may therefore 
proceed with this decision.


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
Veteran's acquired psychiatric disorder was not incurred in 
or the result of active duty.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims that his current psychiatric problems 
began during his time in service from May 1984 to August 
1987.  However, the Veteran was first diagnosed with 
schizophrenia in 1999, approximately 12 years after 
separation from service.  To include all acquired psychiatric 
disorders, the April 1999 diagnosis of schizophrenia during a 
VA hospitalization was the first diagnosis.  Prior to 1999, 
there is no evidence the Veteran was treated for, or 
diagnosed with, any acquired psychiatric disorder.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
and private treatment records.  These records chronicle a 
history of mental illness, including schizophrenia, alcohol 
dependence, depression and anxiety.  Based on this evidence, 
the first requirement of a current disability is fulfilled.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any treatment or 
diagnosis of any chronic psychiatric disorder.  The Veteran 
has stated that he received outpatient treatment for 
alcoholism and depression in Korea while in service, however 
there are no records to verify this assertion.  Indeed, the 
NPRC noted in December 2007 that it found no such records.  
The service records therefore provide limited evidence 
against this claim, as they indicate no psychiatric treatment 
in service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA inpatient and outpatient treatment records 
and Social Security Administration records, and the Veteran 
submitted private treatment records from Comprehensive Mental 
Health, St. Joseph Medical Center, Mountainside Mental 
Health, Hennepin County Medical Center, and Dr. "M.".  
While these records clearly indicate ongoing psychiatric 
treatment, they are unclear on the etiology of the Veteran's 
acquired psychiatric disorder, providing limited evidence 
against the claim in that it indicates a problem that began 
years after service with no connection with service. 

Notably, in an October 1999 assessment and screening by 
Comprehensive Mental Health, the Veteran stated that he first 
started experiencing symptoms in 1998 while employed as a 
janitor for the Albany VA office.  Such a record provides 
evidence against this claim.  Additionally, the Social 
Security Administration issued a decision in May 2000, 
finding that the Veteran's disability of "functional 
psychotic disorders" began in July 1999.  These records 
provide evidence against this claim.

The Veteran was afforded a VA psychiatric examination in 
August 2004.  The examiner noted that a review of the service 
treatment records showed no mental health entries.  The 
Veteran noted the onset of auditory hallucinations in 1996.  
The examiner diagnosed schizophrenia, paranoid type, in 
partial remission; continuous alcohol dependence; and 
marijuana dependence in claimed remission.  The examiner 
noted that the claims file is replete with documentation of 
paranoid schizophrenia.  In reviewing the symptoms in detail, 
the examiner opined that there was no evidence of 
schizophrenia during the Veteran's active duty period, 
stating that the Veteran's illness would therefore appear to 
be not service-connected.

The Board finds that this examination is entitled to great 
weight, as the examiner reviewed the claim file in its 
entirety and took into account all prior records regarding 
the Veteran's psychiatric complaints, as well as a complete 
mental status examination.

Simply stated, the Board finds that the post-service 
treatment records, the examinations cited above, and the 
service records provide evidence, overall, against this 
claim, indicating that the Veteran's current psychiatric 
disorder is not related to service, outweighing the Veteran's 
statements regarding a problem since service.  His own prior 
statements provide factual evidence against this claim. 

With respect to the Veteran's contentions and his sisters' 
lay statements, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and the Veteran's period of active 
service from May 1984 to August 1987.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was first diagnosed with 
schizophrenia some 12 years after service, with no reference 
to service, providing evidence against this claim.

In the present case, to the extent that the Veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings after service, and the lack of any competent medical 
opinion linking or indicating a link to service.  

The Board finds that the service and post-service treatment 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, bipolar disorder, and depression, related to 
service, outweighing the lay statements of the Veteran, 
indicating a problem that began after service.  In sum, the 
medical evidence demonstrates that the Veteran is not 
entitled to service connection for an acquired psychiatric 
disorder.  


Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2003, June 2004, and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and SSA records, and the 
Veteran provided private treatment records and lay 
statements.  The Veteran was afforded a VA psychiatric 
examination in August 2004.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


